Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 26-45 are allowed.

Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Ghods (U.S. Patent Application: 20120192086) teaches Systems and methods of real time notification of activities that occur in a web-based collaboration environment are disclosed. In one aspect, embodiments of the present disclosure include a method, which may be implemented on a system, for selecting a recipient of a notification an activity according to criteria determined based on a workspace in which the activity was performed in the online collaboration platform and/or sending the notification of the activity to the recipient such that the recipient is notified in real time or near real time to when the activity occurred. (See Abstract)

Velamoor (U.S. Patent Application:  20140245015) described for providing secure offline computer content access, comprising at a server-based file access facility connected to a network and to a secure database, storing a data file as an encrypted data file along with a plurality of encryption keys in the secure database, each of the plurality of encryption keys providing access to the encrypted data file, the encrypted data file accessible as downloaded to a mobile computing device that is not connected to the network only through use of at least one of the plurality of encryption keys and presentation of a user secure identifier from a user of the mobile computing device, wherein the at least one of the plurality of encryption keys allows the user of the mobile computing device to access the encrypted data file a limited number of times. (abstract)

Reeves (U.S. Patent Application: 20080250333) teaches A computer-based system and method for organizing and sharing information in a workspace. The system includes a workspace engine that implements the workspace using projects and associated notecards. A web server provides the projects and notecards to one or more client computers for display. Each notecard contains information related to such things as materials, solutions, advice, contacts and the like, and for this purpose includes restricted, public, and information sections containing different portions of the information. Each project has one or more notecards or other projects associated with it and are used by the system to enable users to collaborate on the project. (abstract).

Ananian et al. (U.S. Patent Application: 20100305997) teaches a workflow management system for managing workflow within one or more entities is provided. The workflow management system may include a first drop-box application program executed on a first computing system including a first input object directory configured to receive an input object electronically outputted from an application program. The first drop-box application program may further include a first workflow engine configured to generate and send a workflow package to a second drop-box application program executed on a second computing system, the workflow package including the input object, a plurality of workflow tasks, and a set of predetermined workflow rules defined by a user via the first drop-box application program. In some examples at least one workflow task may be implemented via the second drop-box application program based on the set workflow rules.(abstract)


However, the prior art of records fail to teach or suggest individually or in combination:

A method for processing a metadata event in a collaborative cloud-based environment, the method comprising: monitoring, by a server of the collaborative cloud-based environment, a workspace of the collaborative cloud-based environment, the workspace comprising a plurality of work items; detecting, by the server of the collaborative cloud-based environment, a change in the workspace based on the monitoring of the workspace, the change in the workspace resulting from an action performed on a particular work item of the workspace by a collaborator of the collaborative cloud-based environment; generating, by the server of the collaborative cloud-based environment, [[a]] an automated workflow comprising a plurality of jobs to be executed by one or more worker machines in a distributed computing cluster associated with the collaborative cloud-based environment and including a set of parameters describing work to be executed in the collaborative cloud-based environment by each job with respect to the particular work item based on the detected change in the workspace; and distributing, by the server of the collaborative cloud-based environment, each job of the generated workflow into a particular job queue to be processed by the one or more worker machines in [[a]] the distributed computing cluster associated with the collaborative cloud-based environment, the particular job queue comprising one of a plurality of job queues.
Dependent claims 27-32 are further limits allowed independent claim 26; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 33.
Dependent claims 34-39 are further limits allowed independent claim 33; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 40.
Dependent claims 41-45 are further limits allowed independent claim 40; therefore, they are also allowed.


Accordingly, claims 26-45 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449